EXHIBIT 10.1

 

RBC Centura   Commercial Promissory Note
(SD-L&S)

 

$486,000.00   Greenville, South Carolina   February 9, 2007 Original Loan  

FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to RBC CENTURA BANK (“Bank”), or order, the sum of Four Hundred
Eighty-Six Thousand and No/100 Dollars ($486,000.00), or so much thereof as
shall have been disbursed from time to time and remains unpaid, together with
interest at the rate and payable in the manner hereinafter stated. Principal and
interest shall be payable at any banking office of Bank in the city or town
indicated above, or such other place as the holder of this Note may designate.

Article I. Interest Rate.

Section 1.1. Rate of Accrual. Interest will accrue on the unpaid principal
balance at the rate set forth in Section 1.2.1. until maturity of this Note,
whether such maturity occurs by acceleration or on the Maturity Date. Interest
will accrue on any unpaid balance owing under this Note, whether principal,
interest, fees, premiums, charges or costs and expenses, after maturity at the
rate set forth in Section 1.2.2. All accrual rates of interest under this Note
will be contract rates of interest, whether a pre-default rate or a default
rate, and references to contract rates in any loan documents executed and
delivered by Borrower or others to Bank in connection with this Note shall be to
such contract rates.

Section 1.2. Interest Rates.

1.2.1. Pre-Default Rate. Subject to the provisions of Section 1.2.2. below,
interest payable on this Note per annum will accrue at the fixed rate of seven
and eighty-five one hundredths percent (7.85%)

1.2.2. Default Rate. Upon the nonpayment of any payment of interest described
herein, Bank, at its option and without accelerating this Note, may accrue
interest on such unpaid interest at a rate per annum (“Default Rate”) equal to
the lesser (i) of the maximum rate of interest that may be charged to and
collected on commercial loans without violating applicable law or (ii) five
percent (5.0%) plus the pre-default interest rate otherwise applicable
hereunder, as set forth in Section 1.2.1. After maturity of this Note, whether
by acceleration or otherwise, interest will accrue on the unpaid principal of
this Note, any accrued but unpaid interest and all fees, premiums, charges and
costs and expenses owing hereunder at the Default Rate until this Note is paid
in full, whether this Note is paid in full pre-judgment or post-judgment.

1.2.3. Calculation of Interest. All interest payable under this Note shall
accrue daily on the basis of the actual number of days elapsed and a year of
three hundred sixty (360) days. In computing the number of days during which
interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
close of business. Payments in federal funds, immediately available in the place
designated for payment, received by Bank prior to 2:00 p.m. local time at said
place of payment, shall be credited as if received prior to close of business on
the day the funds are immediately available; while other payments, at the option
of Bank, may not be credited until such payments are immediately available to
Bank, in federal funds, in the place designated for payment, prior to 2:00 p.m.
local time at said place of payment on a day on which Bank is open for business.



--------------------------------------------------------------------------------

Article II. Payment Terms.

Section 2.1. Interest Payment Terms. Payments under this Note include an
interest component and a principal component. The interest component shall be
payable with principal and the payment set forth in Section 2.2 below includes
both principal and interest.

Section 2.2. Principal Payment Terms; Maturity Date. Principal and interest
shall be payable in thirty five (35) equal consecutive monthly payments, based
on a fifteen (15) year amortization, commencing on March 9, 2007, and continuing
on the same day of each calendar month thereafter until January 9, 2010, with a
final, thirty six (36th) payment due on February 9, 2010 (herein referred to as
the “Maturity Date”), which final payment shall be equal to the entire balance
of principal, interest, fees, premiums, charges and costs and expenses then
outstanding on this Note.

Section 2.3. Prepayment. This Note may be prepaid in whole or in part at any
time without penalty.

Section 2.4. Application of Payments. All payments made on this Note shall be
applied first to payment of all late fees, charges, premiums and costs and
expenses due but unpaid under this Note, then to accrued but unpaid interest and
finally to principal, in the inverse order of the payment dates therefor, unless
Bank determines in its sole discretion to apply payments in a different order or
applicable law requires a different application of payments. The partial
prepayment of this Note, if permitted, shall not result in a payment holiday or
any other deferral of any regularly scheduled payments under this Note, all of
which shall be made as and when the same are scheduled to be paid.

Article III. Loan Agreement and Security.

Section 3.1. Loan Agreement. Borrower and Bank entered into an amended and
restated loan and security agreement dated January 2, 2007 (“Amended and
Restated Loan and Security Agreement”). Borrower shall perform and abide by, as
and when so required, each and all of the covenants, terms and conditions
imposed upon or applicable to Borrower in the Amended and Restated Loan and
Security Agreement and all security documents and other agreements referenced
therein. This Note shall be subject to the terms and conditions of such Amended
and Restated Loan and Security Agreement, and if any terms or conditions of
these two agreements conflict, the terms and conditions of the Amended and
Restated Loan and Security Agreement shall prevail.

Section 3.2. Security Documents. This Note is secured by (1) the Amended and
Restated Loan and Security Agreement, (2) the security documents and other
supporting obligations identified in the Amended and Restated Loan and Security
Agreement, (3) the security documents and other supporting obligations which
reference that they secure this Note or the Amended and Restated Loan and
Security Agreement, (4) any security documents and other supporting obligations
which reference that they secure all indebtedness or other obligations owing
from time to time by Borrower to Bank, and (5) any security documents and other
supporting obligations which reference that they secure all indebtedness from
time to time owing from Borrower to Bank other than consumer credit as defined
under the Federal Reserve Board’s Regulation Z (Truth-in-Lending) (12 CFR 226 et
seq.) (“security documents”).

Article IV. Default and Acceleration.

Section 4.1. Late Charges and Expenses. Borrower agrees to pay, upon demand by
Bank or if demand is not sooner made, on maturity of this Note, whether such
maturity occurs by acceleration or on the Maturity Date, for each payment past
due for fifteen (15) or more calendar days, a late charge in an amount equal to
the lesser of (1) four percent (4%) of the amount of the payment past due or
(2) the maximum percentage of the payment past due permitted by applicable law,
or the maximum amount if not expressed as a percentage. If this Note is not paid
in full whenever it becomes due and payable, Borrower agrees to pay all costs
and expenses of collection, including reasonable attorneys’ fees. Borrower
hereby stipulates that reasonable attorneys’ fees shall be fifteen percent
(15%) of the outstanding balance (principal, interest, fees, premiums, charges
and costs and expenses) owing under this Note after default and referral to an
attorney not a salaried employee of Bank.



--------------------------------------------------------------------------------

Section 4.2. Default. Any Event of Default under the Amended and Restated Loan
and Security Agreement shall constitute an event of default (“Event of Default”)
under this Note.

Section 4.3. Acceleration. Upon the occurrence of an Event of Default, (1) the
entire unpaid principal balance of this Note, together with all other amounts
owing and all other amounts to be owing under this Note, shall, at the option of
Bank, become immediately due and payable, without notice or demand, and (2) the
Bank may, both before and after acceleration, exercise any of and all of its
other rights and remedies under this Note and the other loan documents, as well
as any additional rights and remedies it may have at law and it may have in
equity, to recover full payment of the balance (principal, interest, fees,
premiums, charges and costs and expenses) owing under this Note. The failure by
Bank to exercise any of its options shall not constitute a waiver of the right
to exercise same in the event of any subsequent default.

Article V. Miscellaneous.

Section 5.1. Use and Application of Terms. To the end of achieving the full
realization by Bank of its rights and remedies under this Note, including
payment in full of the loan evidenced hereby, in using and applying the various
terms, provisions and conditions in this Note, the following shall apply:
(1) words in the masculine gender mean and include correlative words of the
feminine and neuter genders and words importing the singular numbered meaning
include the plural number, and vice versa; (2) words importing persons include
firms, companies, associations, general partnerships, limited partnerships,
limited liability partnerships, limited liability limited partnerships, limited
liability companies, trusts, business trusts, corporations and legal entities,
including public and quasi-public bodies, as well as individuals; (3) the term
“Note” refers to this Commercial Promissory Note, the term “loan documents”
refers to this Note, the Amended and Restated Loan and Security Agreement and
any security documents and other documents and agreements executed and delivered
to Bank or others on Bank’s behalf in connection with this Note, and the term
“Borrower” refers to all signatories of this Note collectively and severally, as
the context of this Note requires, and all signatories of this Note shall be and
the same are jointly and severally liable hereunder; (4) as the context
requires, the word “and” may have a joint meaning or a several meaning and the
word “or” may have an inclusive meaning or an exclusive meaning; (5) the term
“subsidiary” means any registered organization or other organization (i) the
majority (by number of votes) of the outstanding voting interests of which is at
the time owned or controlled by Borrower, or by one or more subsidiaries of
Borrower, or Borrower and one or more subsidiaries of Borrower, or
(ii) otherwise controlled by or within the control of Borrower or any
subsidiary; (6) the other loan documents shall be applied and construed in
harmony with each other to the end that Bank is ensured repayment of the loan
evidenced by this Note in accordance with the terms of this Note and such other
loan documents, provided that, in the event of a conflict between the terms of
this Note and any other loan documents (on the one hand) and the Amended and
Restated Loan and Security Agreement (on the other hand), the terms of the
Amended and Restated Loan and Security Agreement shall prevail; and this Note
and the other loan documents shall not be applied, interpreted and construed
more strictly against a person because that person or that person’s attorney
drafted this Note or any of the other loan documents; (7) Bank does not intend
to and shall not reserve, charge or collect interest, fees or charges hereunder
in excess of the maximum rates or amounts permitted by applicable law and if any
interest, fees or charges are reserved, charged or collected in excess of the
maximum rates or amounts, it shall be construed as a mutual mistake, appropriate
adjustments shall be made by Bank and to the extent paid, the excess shall be
returned to the person making such a payment; (8) wherever possible each
provision of this Note shall be interpreted and applied in such manner as to be
effective and valid under applicable law, but if any provision of this Note
shall be prohibited or invalid under such law, or the application thereof shall
be prohibited or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Note, or the application
thereof shall be in a manner and to an extent permissible under applicable law;
and (9) and any capitalized term used herein and not defined herein shall have
the meaning assigned to such term in the Amended and Restated Loan and Security
Agreement.

Section 5.2. Documentary and Intangibles Taxes. To the extent not prohibited by
law and notwithstanding who is liable for payment of the taxes and fees,
Borrower shall pay, on Bank’s demand, all intangible personal property taxes,
documentary stamp taxes, excise taxes and other similar taxes assessed, charged
or required to be paid in connection with the loan evidenced by this Note, or
any extension, renewal or modification of such loan, or assessed, charged or
required to be paid in connection with any of the loan documents.



--------------------------------------------------------------------------------

Section 5.3. Maintenance of Records by Bank. Bank is authorized to maintain,
store and otherwise retain the loan documents in their original, inscribed
tangible forms or records thereof in an electronic medium or other non-tangible
medium which permits such records to be retrieved in perceivable forms.

Section 5.4. Right of Set-off; Recoupment. Upon the occurrence of an Event of
Default, Bank is authorized and empowered to apply to the payment hereof, any
and all money deposited in Bank in the name of or to the credit of Borrower,
without advance notice, and is authorized to offset any obligation of Bank to
Borrower to the payment hereof and is authorized to exercise its rights of
recoupment relative to Borrower.

Section 5.5. Waiver. Borrower waives presentment, demand, protest and notice of
dishonor, waives any rights which it may have to require Bank to proceed against
any other person or property, agrees that without notice to any person and
without affecting any person’s liability under this Note, Bank, at any time or
times, may grant extensions of the time for payment or other indulgences to any
person or permit the renewal, amendment or modification of this Note or any
other agreement executed and delivered by any person in connection with this
Note, or permit the substitution, exchange or release of any security for this
Note and may add or release any person primarily or secondarily liable, and
agrees that Bank may apply all moneys made available to it from any part of the
proceeds from the disposition of any security for this Note either to this Note
or to any other obligation of Borrower to Bank, as Bank may elect from time to
time. No act or inaction of Bank under this Note shall be deemed to constitute
or establish a “course of performance or dealing” that would require Bank to so
act or refrain from acting in any particular manner at a later time under
similar or dissimilar circumstances.

Section 5.6. Jury and Jurisdiction. This Note shall be governed by and construed
in accordance with the substantive laws of the State of South Carolina,
excluding, however, the conflict of law and choice of law provisions thereof,
and except to the extent that the Code of another jurisdiction is otherwise
applicable to the Collateral. Borrower, to the extent permitted by law, waives
any right to a trial by jury in any action arising from or related to this Note.

Section 5.7. Successors and Assigns. This Note shall apply to and bind
Borrower’s and Bank’s heirs, personal representatives, successors and assigns.
All references in this Note to Bank shall include the holder hereof and this
Note shall inure to the benefit of any holder, its successors and assigns; and,
Borrower waives and will not assert against any transferee or assignee of this
Note any claims, defenses, set-offs or rights of recoupment which Borrower could
assert against Bank, except defenses which Borrower cannot waive. Borrower
acknowledges that Customer Numbers and Loan Numbers may be added to this Note
after execution and delivery of this Note by Borrower and if there is a section
denoted “BANK USE ONLY”, the information under such section may also be
completed by Bank after execution and delivery of this Note. In addition, in the
event the date of this Note is omitted, Borrower consents to Bank inserting the
date.

Section 5.8. Anti-Money Laundering and Anti-Terrorism. Borrower represents,
warrants and covenants to Bank as follows: (1) Borrower (a) is not and shall not
become a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) does not engage
in and shall not engage in any dealings or transactions prohibited by Section 2
of such executive order, and is not and shall not otherwise become associated
with any such person in any manner violative of Section 2, (c) is not and shall
not become a person on the list of Specially Designated Nationals and Blocked
Persons, and (d) is not and shall not become subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order; (2) Borrower is and shall remain
in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(b) the Uniting And Strengthening America By Providing Appropriate Tools
Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001); and
(3) Borrower has not and shall not use all or any part of the proceeds, advances
or other amounts or sums evidenced by this Note, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.



--------------------------------------------------------------------------------

The undersigned has executed this Note as of the day and year first above
stated.

Notice –Waiver of Right of Appraisal

The laws of South Carolina provide that in any real estate foreclosure
proceeding a defendant against whom a personal judgment is taken or asked may
within thirty days after the sale of the mortgaged property apply to the court
for an order of appraisal. The statutory appraisal value as approved by the
court would be substituted for the high bid and may decrease the amount of any
deficiency owing in connection with the transaction. THE UNDERSIGNED HEREBY
WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH MEANS THE HIGH BID
AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT REGARDLESS OF ANY
APPRAISED VALUE OF THE MORTGAGED PROPERTY.

 

BORROWER:   

Computer Software Innovations, Inc.

   Witness:

By:

 

/s/ Nancy K. Hedrick

  

/s/ Erika B. Newsom

Print Name:

  Nancy K. Hedrick    Print Name:   Erika B. Newsom

Title:

  President/CEO   